Citation Nr: 0720902	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased initial rating higher than 30 
percent for the service-connected tinea cruris and tinea 
pedis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1973 
to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
granted service connection and assigned a noncompensable 
disability rating for tinea cruris, effective on August 1, 
2000.  

A February 2003 RO decision increased the rating for the 
service-connected tinea cruris and tinea pedis to a 10 
percent, effective on August 1, 2000.  

During the pendency of the appeal, the rating criteria 
changed.  An April 2004 RO decision increased the disability 
rating to 30 percent for the service-connected tinea cruris 
and tinea pedis, effective on August 1, 2000.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service connected).  

Inasmuch as a rating higher than 30 percent for the service-
connected tinea cruris and tinea pedis is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since August 2000, the service-connected tinea cruris and 
tinea pedis disability has not been shown to have been 
manifested by ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations or exceptionally 
repugnant manifestations.  

3.  The service-connected tinea cruris and tinea pedis 
currently is not show to be manifested by involvement of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected or required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  



CONCLUSIONS OF LAW

1.  Prior to August 29, 2002, the criteria for the assignment 
of a rating in excess of 30 percent for the service-connected 
tinea cruris and tinea pedis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118 including Diagnostic Code 7806.  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected tinea cruris and tinea 
pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 and Diagnostic 
Code 7806 (after August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2003, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the April 2004 rating decision and the 
February 2005 Statement of the Case (SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 and a May 2005 
letter together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2003 and May 2005 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2005 Supplemental 
Statement of the Case (SSOC) and the January 2006 SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  

Further, the decision denies the claim for increase, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  The 
veteran had VA medical examinations in December 2000, May 
2003 and November 2005.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of tinea cruris/pedis. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's disability rating was increased to a 10 percent 
disability rating, effective on August 1, 2000, under 
Diagnostic Code 7813.  In April 2004, the RO increased the 
disability rating to 30 percent for the service-connected 
tinea cruris and tinea pedis.  

The veteran has been rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Diagnostic Code 7813 states that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tine capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea ungium; of inguinal rea (jock itch), 
tinea cruris): Rate as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806), depending upon the predominant 
disability.  

In this case, the veteran has tinea pedis and tinea cruris as 
dermatitis and therefore is rated under Diagnostic Code 7806.  

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7806, have been substantially revised.  These 
revisions were effectuated as of August 30, 2002.  

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2001), effective through August 29, 
2002:  

A no percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area. 

A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  

A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002: 

A no percent evaluation contemplates less than five percent 
of the entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

In December 2000, the veteran had a VA skin examination.  The 
veteran reported intermittent flare-ups that resulted in 
bleeding due to scratching.  There were flare-ups weekly, and 
he used Westport cream.  

The VA physician noted that the right groin area had 
approximately a 5x6 centimeter hypopigmented, lichenified 
area and on the left groin area a 6x9 centimeter macular 
lesion and some popular lesions were noted to be present in 
the outer edges.  

In May 2003, the veteran underwent a VA skin examination.  
The veteran reported having had a reoccurrence of tinea 
cruris in the groin area every few weeks.  He also noticed 
there was significant itching of the feet.  He began with 
scaling of the feet but antibiotic cream helped to some 
degree.  

The veteran's groin area was red, itchy, and there was 
discoloration of the skin which became darker in color and 
then later resolved.  The veteran was without treatment at 
that time but would use medication on a regular basis every 2 
to 3 months for flare-ups.  There was no report of side-
effects of the medication and discoloration of the skin was 
noted from the rash.  

The examiner noted that the area involved the medial aspect 
of the thigh and groin, bilaterally.  There was no evidence 
of popular vesicular lesions at the time and the area was not 
pruritic.  

The examination of the feet revealed scaling on the plantar 
aspects and evidence of healing bullous areas of tinea pedis 
and thickened discolored nails of the first and fifth 
toenails of the feet bilaterally.  The veteran indicated that 
the feet itched worse at night.  

In November 2005, the veteran had a VA skin examination.  
There were large dark and thick areas of the skin on the 
dorsal of the toe and feet that extended upward to involve 
the ankles, which was probably a result of long continued 
scratching and rubbing of the skin.  The nails of each hallux 
showed thickening, discoloration, and distal fragmentation.  
The skin of the crural folds showed maceration and scales.  

The examiner noted that there was pigment as the result of 
chronic irritation and that the process also involved the 
skin of the scrotum.  The skin of the axilla and upper back 
showed dark discoloration as the result of chronic scratching 
and rubbing.  

The veteran had tinea pedis on his feet and onychomycoses of 
all toenails.  The veteran had tinea cruris on the groin and 
scrotum and less then 5 percent of the exposed body surface 
was affected and less then 5 percent of the total body 
surface was affected.  

After review of the VA examination results and the veteran's 
statements, the Board finds that, under the old criteria, the 
service-connected tinea cruris and tinea pedis does not meet 
the criteria for a 50 percent disability rating, since there 
was no demonstrated ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant manifestations.  

The Board also finds that, under the new criteria, the 
service-connected tinea cruris and tinea pedis does not meet 
requirement for a higher evaluation.  A 60 percent disability 
rating is not assignable since none of the VA medical 
examinations stated that more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

Based on this record, the Board finds that the claim for an 
increased rating higher than 30 percent for the service-
connected tinea cruris and tinea pedis must be denied.  



ORDER

An increased evaluation in excess of 30 percent for the 
service-connected tinea cruris and tinea pedis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


